Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 06/22/2022.
Remarks
The claims are presented as follow:
Claims 1-7 are elected for examination.
Claims 8-16 are withdrawn from consideration. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Title:  The title of the invention filed on 06/22/2022 has been accepted and entered.
Applicant's arguments regarding  35 U.S.C. § 112, second paragraph, for allegedly being indefinite. The claims include means plus function elements which invoke 35 U.S.C. § 112, sixth paragraph, and the written description pointed by applicant in paragraphs [0052-54] and FIG.11 fail to clearly link or associate the disclosed structure, material, or acts to the claimed function. Therefore, the rejection is proper, the other “virtual channel switches, buffers and interfaces” cited in the claims raise 112 issues because the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  The memorandum dated February 9, 2011  includes means for, step for, or any “non-structural term” followed by a function.  Therefore, the “unites” performing a function is a non-structural term to perform the function thus invoking 112 6th. The specification does not show sufficient structure because it does not disclose a specific art recognized structure or an algorithm used for preforming the function of communicating routes 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1-7, the following limitations are recited:
- “an input for receiving ...” as recited in claim 1.
- “a plurality of virtual channels…” as recited in claim 1.
- “at least one buffer…” as recited in claim 1.
- “a plurality of virtual channels switches…” as recited in claim 1.
- “a plurality of virtual channels interfaces…” as recited in claim 1.
Dependent claims 2-7 are also rejected since they are depended upon rejection claims set forth above. 
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable by Gulati et al. Publication No. (US 2004/0151170 A1) in view of MacAdam Patent No. (US 7,796,629 B1).  

Regarding claim 1, Gulati teaches a buffered switch system for data transmission, the buffered switch system comprising: 
an input (input module 64 FIG.2) for receiving a plurality of transactions in the form of data packets (data packets corresponding to one or more virtual channels  are received from downstream or upstream nodes that require forwarding [0062-63], the data packets are organized in the form of transaction cells as shown in FIG. 4A [0057]); 
at least one buffer (buffer 88 FIG.8) communicatively coupled to the plurality of virtual channels (The virtual channels in which the receiver buffer 88 receives data blocks are referred to hereinafter as "input virtual channels" (IVCs). IVCs illustrated in FIG. 8 include four Cache Coherency Virtual Channels (CCVC) inputs and N Packet Virtual Channel (PVC) inputs [0080-81]), wherein the buffer is capable of storing at least one data packet of the data packets (the buffer 88 is operable to instantiate an IVC linked list 800 for storing data blocks on an IVC basis and to instantiate a free list 802 that includes free data locations [0081-82] FIG.8); 
a virtual channel switch communicatively coupled to the plurality of virtual channels (The switching module I/F 89 of the Rx MAC module 60 or 66 operably couples to the receiver buffer control module 806, the receiver buffer 88, and the switching module 51. The switching module I/F 89 receives the data blocks on the basis of OVCs and formats the data blocks into transaction cells for forwarding to the switching module 51 [0082-83] FIG.8); 
a plurality of virtual channel interfaces (a plurality of configurable packet based interfaces 54-56 FIG.2) communicatively coupled to the virtual channel switch (The switching module 51 interfaces with the agents A-F via control information to determine the availability of data for transfer and resources for receipt of data by the agents. For example, in one operation an Rx MAC module 60 (Agent A) has data to transfer to packet manager 52 (Agent F) [0057-58] FIG3); and 
an output (output module 64 FIG.2) communicatively coupled to the plurality of virtual channel interfaces (the output module configurable packet based interfaces 54-56 [0057-58] FIG.4)  
	Gulati does not explicitly teach a plurality of virtual channel switches include plurality of virtual channels, wherein each of the plurality of virtual channels has a plurality of routes and each of the plurality of routes is internally separate from one another thereby eliminating the need for credits; such that each of the plurality of virtual channels' route is separate through the buffered switch system and merged at the output.
MacAdam teaches a plurality of virtual channel switches include plurality of virtual channels (MacAdam: a system includes source devices, destination devices, and packet switches that communicate with each other through communication links. that facilitates communication in these packet switches involves virtual channels for allocating an output bandwidth of an output port of the packet switch among unrelated data streams Col.1, lines 16-25 FIG.1), wherein each of the plurality of virtual channels has a plurality of routes and each of the plurality of routes is internally separate from one another thereby eliminating the need for credits, such that each of the plurality of virtual channels' route is separate through the buffered switch system and merged at the output (MacAdam: the packet switch includes input ports for receiving data packets, each of which identifies one of the virtual channels to select input ports based on destination output ports of the data packets received by the input ports and routes a data packet from each selected input port to the destination output port Col.5, lines 22-Col.6, line 20; FIG.5, each input/output port contains counters 520 correspond to virtual channels and each counter processes credits according to its end i.e., to be separated/merged at the input/output port, therefore credits are processed at virtual channels of the input/output port and selected according to their credit value [e.g., credits are not processed at the switch] Col.8, line 54-col.6, line 49; FIG.6).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Gulati by the teaching of MacAdam to have a plurality of virtual channel switches include plurality of virtual channels with a plurality of routes and each of the plurality of routes is internally separate from one another to eliminate the need for credits processing at the switch in order to improve routing data packets through a packet switch by using virtual channels based on their credits  (MacAdam: Col. 11, lines 25-45; 835-FIG.8).

Regarding claim 2, Gulati teaches the buffered switch system of claim 1, wherein one of the virtual channel switches includes at least one switch buffer (a switching module interface interfaces with the receiver buffer 88 and couples to the switching module 51. The receiver buffer 88 stores data on the basis of input virtual channels and/or output virtual channels. Output virtual channels are also referred to herein as switch virtual channels [0074-75] FIG.6).  

Regarding claim 3, Gulati teaches the buffered switch system of claim 1, wherein each of the plurality of routes is a dedicated route through the buffered switch (routing data packets according to their transaction cell  [0053-53] FIG.4).  

Regarding claim 4, Gulati teaches the buffered switch system of claim 1, wherein the plurality of routes form a plurality of parallel routes (The data transmitted across the physical link may be in parallel format at high data rates [0063-64] FIG.5). 

Regarding claim 5, Gulati teaches the buffered switch system of claim 1, wherein the virtual channel interface is a single virtual channel interface (configurable interfaces 54 or 56 for forwarding to another multiple processor device in the processing system [0053-57] FIG.3).    

Regarding claim 6, Gulati teaches the buffered switch system of claim 1, wherein the virtual channel interface is a multiple virtual channel interface (configurable interfaces 54 or 56 for forwarding to another multiple processor device in the processing system [0053-57] FIG.3).  

Regarding claim 7, Gulati teaches the buffered switch system of claim 1 further comprising a plurality of input wires communicatively connecting the plurality of virtual channels and the output (physical links coupling the present multiple processing device 20 to another multiple processing device [0049-50] FIG.5).  

Claims 8 to 16. (WITHDRAWN).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472